  4:15-cr-03067-RGK-CRZ Doc # 86 Filed: 03/04/21 Page 1 of 2 - Page ID # 307




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:15CR3067

       vs.
                                                              ORDER
DANIEL J. LLOYD,

                    Defendant.


      In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, (Filing no. 88), I find and conclude that the defendant has exhausted
his administrative remedies. Therefore,

      IT IS ORDERED that:

      1.      The motion for compassionate release (Filing 85) shall be restricted but
available to the parties and the court (including the Probation Officer).

      2.    The Federal Public Defender or his designee is appointed to represent
the defendant.

       3.     A United States Probation Officer for the District of Nebraska shall as
soon as reasonably possible obtain the defendant’s medical records from the Bureau
of Prisons, file those medical records as sealed documents in this case, and provide
copies to counsel for the government and counsel for the defendant. The Probation
Officer shall also file as a restricted document his or her recommendations and
evaluation after reviewing the defendant’s medical records including but not limited
to the inmate’s proposed release plan, his adjustment while in prison and any other
information deemed helpful by the probation officer. The recommendations and
  4:15-cr-03067-RGK-CRZ Doc # 86 Filed: 03/04/21 Page 2 of 2 - Page ID # 308




evaluation of the probation officer shall be provided to counsel when the Probation
Officer submits that document for filing.

       4.     Fourteen calendar days after the submission of the recommendations
and evaluation described in paragraph 3, the government shall submit a responsive
brief. The defendant through his counsel may submit a reply brief within ten calendar
days after the government’s responsive brief. Unless otherwise ordered, upon receipt
of the defendant’s reply brief or upon the expiration of the time for reply, the matter
shall be deemed submitted. The briefs may be filed as restricted documents.

      5.    The Clerk’s office shall provide a copy of this order to the Federal
Public Defender, the United States Attorney, and Supervising United States
Probation Officer Aaron Kurtenbach.

      Dated this 4th day of March, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
